Case 1:18-cv-00254-WES-PAS Document 27-2 Filed 04/03/19 Page 1 of 2 PageID #: 192



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

                                                    )
  DAVID ST. AMOUR and                               )
  DIANE ST. AMOUR,                                  )
                                                    ))
         Plaintiffs,                                ))
                                                    ))
  v.                                                ))
                                                    )) CIVIL ACTION NO. 1:18-CV-00254
  FEDERAL HOME LOAN MORTGAGE                        ))
  CORPORATION, US BANK, NATIONAL                    )
  ASSOCIATION, AS TRUSTEE FOR LSF 9                 )
  MASTER PARTICIPATION TRUST,                       ))
  CALIBER HOME LOANS, INC.,                         ))
                                                    ))
         Defendants.                                ))
                                                     )

                    DEFENDANTS'
                    DEFENDANTS’ STATEMENT OF MATERIAL FACTS
               IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

         Defendants U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

  (incorrectly named as US Bank, National Association, as Trustee for LSF 9 Master Participation

  Trust) ("U.S.
         (“U.S. Bank")
                Bank”) and Caliber Home Loans, Inc. ("Caliber,"
                                                    (“Caliber,” and together with U.S. Bank,

  “Defendants”) hereby submit this Local Rule 56 Statement of Material Facts in support of their
  "Defendants")

  Motion for Summary Judgment.

          1.
          1.     Plaintiffs executed a promissory note (the "Note"),
                                                            “Note”), dated June 26, 2016,

  memorializing an obligation to repay a loan in the principal amount of $210,000. (Affidavit of

  Joseph K. Scully (“Scully”)
                   ("Scully") ¶
                              ¶ 5, Ex. A.)

          2.
          2.     Day Pitney LLP, pursuant to a Bailee Letter Agreement, as counsel for

  Defendants, is in possession of the original Note. (Scully Aff. 'Irlf
                                                                   ¶¶ 2-5.)
Case 1:18-cv-00254-WES-PAS Document 27-2 Filed 04/03/19 Page 2 of 2 PageID #: 193



          3.     The original Note can be made available for inspection by the Court and Plaintiffs

  with reasonable notice. (Scully Aff. ¶
                                       ¶ 6.)

                                                 Respectfully submitted,

                                                       U.S. BANK TRUST, N.A., as TRUSTEE
                                                       FOR LSF9 MASTER PARTICIPATION
                                                       TRUST; and CALIBER HOME LOANS,
                                                       INC.,

                                                       By their attorney,


                                                       /s/ Joseph K
                                                       /s/        K. Scully
                                                       Joseph K. Scully (#6217)
                                                       jkscully@daypitney.com
                                                       Day Pitney LLP
                                                       242 Trumbull Street
                                                       Hartford, CT 06103
                                                       T: (860) 275-0135
  DATED:         April 3, 2019



                                   CERTIFICATE OF SERVICE

          I hereby certify that this document(s) filed through the ECF system will be sent
  electronically to the registered participants as identified on the Notice of Electronic (NEF) and
  paper copies will be sent to those indicated as non-registered participants on April 3, 2019.


                                                   /s/ Joseph K
                                                   /s/        K. Scully
                                                   Joseph K. Scully




                                                 -2-
  .
